 Case 2:19-cv-01779-APG-BNW Document 29 Filed 12/22/20 Page 1 of 5



 1 ANDREW C. GREEN, ESQ.
   Nevada Bar No. 9399
 2 NATHANIEL T. COLLINS, ESQ.
   Nevada Bar No. 15027
 3 KOELLER NEBEKER CARLSON
   & HALUCK, LLP
 4 400 S. 4th Street, Suite 600
   Las Vegas, NV 89101
 5 Phone: (702) 853-5500
   Fax: (702) 853-5599
 6 Andrew.green@knchlaw.com
   Nathaniel.collins@knchlaw.com
 7 Attorneys for Defendant,
   LIBERTY INSURANCE CORPORATION
 8 erroneously sued as LIBERTY MUTUAL INSURANCE
   and LIBERTY MUTUAL INSURANCE CORPORATION
 9
                              UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11
   DARLENE CARTER, an individual; and        ) CASE NO.: 2:19-cv-01779-APG-BNW
12 DAVID BIANCO, an individual               )
                                             ) STIPULATION AND ORDER FOR
13                              Plaintiffs,  ) THIRTY (30) DAY EXTENSION OF
                                             ) DATES WITHIN SCHEDULING ORDER
14 vs.                                       )
                                             ) [FIFTH REQUEST]
15 LIBERTY MUTUAL INSURANCE, a foreign )
   entity, LIBERTY INSURANCE                 )
16 CORPORATION, a foreign corporation,       )
   DOES I –X, ROE CORPORATIONS I-X,          )
17 inclusive,                                )
                                             )
18                              Defendants.  )

19         COME NOW, Defendant, LIBERTY INSURANCE CORPORATION erroneously

20 sued as LIBERTY MUTUAL INSURANCE and LIBERTY MUTUAL INSURANCE

21 CORPORATION (hereinafter also referred to as “Liberty Mutual” or “Defendant”), by and

22 through its attorneys, the law firm of KOELLER, NEBEKER, CARLSON & HALUCK, LLP,

23 and Plaintiffs, DARLENE CARTER and DAVID BIANCO (hereinafter “Plaintiffs”), by and

24 through their attorneys of record, Steven Mack, Esq., of GIBBS GIDEN LOCHER TURNER

25 SENET & WITTBRODT LLP and hereby submit this joint stipulated request to extend the

26 time for the remaining discovery deadlines by thirty (30) days.

27         As an initial matter, the parties specifically note for the Court the instant request to

28 extend time and discovery is in direct response to impacts upon witness availability, and

                                                Page 1 of 5                          609522v3
 Case 2:19-cv-01779-APG-BNW Document 29 Filed 12/22/20 Page 2 of 5



 1 specifically availability of plaintiff’s for depositions and resulting delay for analysis of their

 2 testimony as stated was desired by plaintiff’s litigation expert witnesses. In particular, the prior

 3 scheduled deposition for Ms. Carter, and completion of the deposition of Mr. Bianco as

 4 previously scheduled to complete prior to the close of discovery were delayed due to the

 5 emergency need for each to temporarily leave the state to provide care to family.

 6      A. Statement of Completed Discovery.

 7          The parties have performed initial disclosures of witnesses and documents as well as

 8 supplemental disclosures of documents that were obtained via subpoenas to non-parties. The

 9 Defendant served subpoenas for records from the Custodian of Records for non-parties
10 Affordable Home Services d/b/a D Best Plumbing, Ariat Roofing, Inc., Belfor USA Group,

11 Inc., City of Las Vegas Department of Building & Safety, DALLASWHITE Corporation,

12 Desert Home Electric, Eco Electric, FieldAware, Innovation Group, Nevada Contractors Board,

13 TLC Roof Services, and Williams Electric. Of the non-parties served with subpoenas,

14 Affordable Home Services d/b/a D Best Plumbing, Belfor USA, City of Las Vegas Department

15 of Building and Safety, DALLASWHITE Corporation, Desert Home Electric, Eco Electric,

16 FieldAware, Innovation Group, TLC Roof Services, and Williams Electric have responded and

17 provided documents. The parties subject to subpoenas requested extensions of time to respond

18 to provide documents, resulting in delayed receipt of materials. All of the documents received

19 in response to subpoenas have been produced to Plaintiffs. Defendant also commenced

20 deposition of Plaintiff David Bianco, and was previously scheduled to depose Plaintiff Darlene

21 Carter, and to complete deposition of Plaintiffs’ experts. Whereas deposition of Mr. Bianco

22 commenced October 28, 2020, the deposition could not complete at that time due to electronic

23 transmission issues related to conduct of the deposition via zoom.

24          Plaintiffs also served interrogatories and requests for production of documents, and

25 responses have been served. Plaintiffs and Defendant have also retained litigation consultants;

26 Plaintiffs have also served subpoenas on Innovative, Belfor and Dallaswhite. Plaintiffs have

27 also    conducted    multiple    depositions    including    Innovative   representatives,   Belfor

28

                                                  Page 2 of 5                            609522v3
 Case 2:19-cv-01779-APG-BNW Document 29 Filed 12/22/20 Page 3 of 5



 1 representatives,    Dallswhite    representatives,    Defendant’s   experts,   and    Defendant’s

 2 representative, August Nardoni, and employees, Matt Degelormo, and Wanda Chambers.

 3      B. Statement of Discovery that Remains to be Completed.

 4           Defendant commenced deposition of Plaintiff David Bianco, and was previously

 5 scheduled to depose Plaintiff Darlene Carter, and to complete deposition of Plaintiffs’ experts.

 6 Whereas deposition of Mr. Bianco commenced October 28, 2020, the deposition could not

 7 complete at that time due to electronic transmission failures related to conduct of the deposition

 8 via zoom. Whereas deposition of Ms. Carter was scheduled to proceed November 9, 2020, the

 9 deposition was continued due to a family emergency requiring both Plaintiffs to travel to care
10 for family (in Michigan). Related to those delays, Plaintiffs’ designated expert, Joanna Moore,

11 has stated need to analyze the deposition testimony of Plaintiffs for her opinions, resulting in

12 corresponding delay of that deposition. Ms. Moore also stated need to complete analysis of

13 deposition testimony of Defendant personnel Matt Degelormo and Wanda Chambers for her

14 opinions and testimony, and was awaiting receipt of transcription of those materials which had

15 not yet been provided by the stenographer at the time of prior attempt for her deposition. The

16 parties are in agreement to permit those depositions to proceed and conclude to address these

17 issues.

18      C. Statement Supporting the Necessity of Extending Dates within the Scheduling
     Order.
19
             Prior extensions and delays were encountered and requested to accommodate both
20
     parties’ adherence to guidance of the Center for Disease Control and the Court for
21
     implementation of restrictions to avoid spread and contraction of spread of COVID-19. Those
22
     challenges in turn contributed to initial delay and then further family emergency delay occurred
23
     due to Plaintiffs’ need to leave the state to care for family. The stated need for Plaintiffs’
24
     litigation expert to analyze the deposition testimony by Plaintiffs and Defendant’s personnel
25
     resulted in corresponding delay for deposition of the expert witness that was otherwise
26
     previously scheduled. These interruptions and delays have been beyond the control of counsel
27
     and the parties, and were not anticipated, and the parties are in agreement to permit the
28
     depositions to proceed and conclude to address the prejudice from the unintended obstructions.
                                                  Page 3 of 5                           609522v3
 Case 2:19-cv-01779-APG-BNW Document 29 Filed 12/22/20 Page 4 of 5



 1 The parties submit the emergent and unanticipated family needs and their agreement to

 2 cooperate to address the resulting complications warrant extension as requested herein, and for

 3 which the parties have already agreed to schedule the remaining proceedings to complete

 4 within.

 5       D. Proposed Revised Schedule

 6           With a thirty (30) day discovery extension of the remaining discovery deadlines, as well

 7 as the total time for discovery, the new discovery cut-off date will be January 18, 2021. The

 8 Parties propose to extend the remaining discovery deadlines in this case by thirty (30) days, and

 9 the resulting changes to the scheduling order will result in the following:
10           Close of Discovery: Currently, the close of discovery is December 18, 2020. The

11           proposed cut-off date is January 18, 2021, although expert report updates could extend

12           beyond this date depending on the completion of the depositions.

13 ///

14 ///

15 //

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                  Page 4 of 5                          609522v3
 Case 2:19-cv-01779-APG-BNW Document 29 Filed 12/22/20 Page 5 of 5



 1          Dispositive Motions: Dispositive motions will be made no later than February 18,

 2          2021, which does not exceed the outside limit of thirty (30) days following the

 3          discovery cut-off date that LR26-1(b)(4) presumptively sets for filing dispositive

 4          motions.

 5          Pretrial Order: The Joint Pretrial Order shall be filed by March 18, 2021, which is no

 6          later than thirty (30) days after the date set for the filing of dispositive motions.

 7 DATED this 18th day of December, 2020.                 DATED this 18thday of December, 2020.

 8 KOELLER, NEBEKER, CARLSON              GIBBS GIDEN LOCHER TURNER
    & HALUCK, LLP                         SENET & WITTBRODT LLP
 9
   By:       /s/Nathaniel T. Collins      By:      /s/Steven Mack
10     ANDREW C. GREEN, ESQ.                  STEVEN MACK, ESQ.
       Nevada Bar No. 9399                    Nevada Bar No. 4000
11     NATHANIEL T. COLLINS, ESQ.             1140 N. Town Center Drive, Suite 300
       Nevada Bar. No. 15027                  Las Vegas, NV 89144
12     400 S. 4th Street, Suite 600           Attorneys for Plaintiffs,
       Las Vegas, NV 89101                    DARLENE CARTER and DAVID
13     Attorneys for Defendant,               BIANCO
       LIBERTY INSURANCE CORPORATION
14     erroneously sued as LIBERTY MUTUAL
       INSURANCE and LIBERTY MUTUAL
15     INSURANCE CORPORATION

16
                                                  ORDER
17
            IT IS SO ORDERED.
18
                                                    UNITED STATES MAGISTRATE JUDGE
19
                                                    DATED: December 22, 2020.
20
     Respectfully Submitted by:
21
   KOELLER, NEBEKER CARLSON
22 & HALUCK, LLP

23 By:       /s/Nathaniel T. Collins
         ANDREW C. GREEN, ESQ.
24       Nevada Bar No. 9399
         NATHANIEL T. COLLINS, ESQ.
25       Nevada Bar No. 15027
         400 S. 4th Street, Suite 600
26       Las Vegas, NV 89101
         Attorneys for Defendant,
27       LIBERTY INSURANCE CORPORATION
         erroneously sued as LIBERTY MUTUAL
28       INSURANCE and LIBERTY MUTUAL
         INSURANCE CORPORATION
                                                    Page 5 of 5                             609522v3
